Appellants filed their bill in chancery in the circuit court of Whiteside county for partition, making appellees parties defendant. Appellees demurred to the bill, and appellants have appealed to this court from the order of the circuit court sustaining the demurrer, which order is as follows: "And this cause coming on for hearing upon the demurrer this day filed herein, and the court having heard the arguments and suggestions of counsel in relation thereto, and being fully advised in the premises, sustained said demurrer, to which ruling of the court the complainants except and pray an appeal from the judgment of this court to the Supreme Court of the State of Illinois, which is allowed upon complainants filing within thirty days from this date, a good and sufficient appeal bond," etc.
The record does not show that any final judgment was entered in the circuit court dismissing the bill. An order sustaining a demurrer to a bill is not a final, appealable *Page 130 
order, and this court having jurisdiction to review final orders, only, will dismiss of its own motion an appeal sued out to reverse the order. Williams v. Huey, 263 Ill. 275;Livingston County Building Ass'n v. Keach, 213 id. 69; Barber
v. Wood, 318 id. 415.
The appeal is dismissed.
Appeal dismissed.